FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00546-CR
                              NO. 02-13-00547-CR


REGINALD A. SMITH                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
               TRIAL COURT NO. 1320006D, 1321174D

                                     ------------

                                     ORDER

                                     ------------

      We have received appellant’s request for access to the record. Appellant’s

attorney has filed in this court a motion to withdraw as appellant’s court-

appointed attorney in the above entitled and numbered causes.           Appellant’s

attorney has also filed a brief in support of that motion. Appellant, after having

been notified of this fact, now requests that appellant be permitted to examine

the record for the purpose of preparing a pro se response to the Anders brief.

      The trial court clerk is ORDERED to make the record available to appellant

by August 27, 2014. The trial court clerk shall also provide written notification to
                                                                             FILE COPY




the court of appeals by Wednesday, August 27, 2014, that the record has been

made available to appellant.

      The clerk of the court is directed to transmit a copy of this order to the

appellant, the attorneys of record, the trial court judge, and the court reporter.

      DATED August 13, 2014.

                                                     PER CURIAM




                                          2